Citation Nr: 0936434	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-17 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease, to include as secondary to herbicide or other 
chemical exposure. 

2.  Entitlement to service connection for a right ankle 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Tiger Team in Cleveland, Ohio, on brokerage for the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for 
Parkinson's disease and a right ankle disability.  

The Veteran testified at a Board hearing before the 
undersigned Veterans Law Judge at the RO in Portland, Oregon.  
A transcript of the hearing has been associated with the 
file.

The issue of entitlement to service connection for 
Parkinson's disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a currently diagnosed disability of 
the right ankle. 


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

The Veteran contends that he is entitled to service 
connection for a right ankle disability.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

At the June 2009 Board hearing, the Veteran stated that he 
twisted his right ankle during service as he was walking back 
to his dormitory.  He testified that he was put in a cast and 
a wheelchair, and that he could not walk.  When asked whether 
he broke his ankle, the Veteran stated that he just severely 
sprained it.  He stated that the original injury did not heal 
adequately, and the ankle is always weak.  The Veteran 
further testified that he did not reinjure his ankle after 
service.  He stated that his ankle once snapped out of place 
during construction work.  He snapped it back in and kept on 
working.  The Veteran testified that he has not sought any 
medical treatment for his ankle since his separation from 
service.  When asked whether he was having problems with his 
ankle at the present time, the Veteran replied, "Nothing 
right now.  It's good."  The Veteran also stated that his 
ankle has not been x-rayed since the service.  

With respect to the first Hickson element, the Veteran has 
not shown that he has a current disability of the right 
ankle.  At the June 2009 Board hearing, he stated that his 
right ankle is weak and did not heal properly from the 
alleged in-service injury.  The Board acknowledges that the 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  However, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
Board cannot find that the Veteran has a current disability 
of the right ankle based on his statements.  

There are no post-service medical records in the claims file 
reflecting treatment for a right ankle condition.  At the 
June 2009 Board hearing, the Veteran stated that he has never 
sought treatment for his right ankle condition, and that at 
the present time he was not having any problems with it.  
According to his hearing testimony, the primary symptom seems 
to be that his ankle is always weak.  While the Veteran is 
competent to report weakness, this symptom alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  A chronic 
disability must be diagnosed to accompany the Veteran's 
complaints.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  The Board finds that the Veteran does 
not have a current disability of right ankle. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for a right ankle disability must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

II. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for a right ankle disability, VA has met all statutory and 
regulatory duty to assist provisions.  While VA did not 
provide fully compliant notice under the VCAA, the Board 
finds that the Veteran was not prejudiced by any deficiency 
in the notice he received, as it did not affect the outcome 
of the case.  This is discussed in more detail below.  

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008).  The United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in January 2004 informed 
the Veteran of what evidence was required to establish 
service connection, and of the Veteran's and VA's respective 
duties for obtaining such evidence.  However, it did not 
provide notice regarding the degree of disability or the 
effective date.  While such notice was provided in the March 
2006 Statement of the Case (SOC), it did not comply with the 
requirements of the VCAA.  An SOC does not contain the same 
content or serve the same purpose as a VCAA notice letter and 
thus cannot be used to provide VCAA-compliant notice.  See 
Mayfield, 444 F.3d at 1333-34.  Nevertheless, because the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess, supra.  

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule was 
rescinded by the Secretary during the pendency of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
Veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board concludes that the duty 
to assist has been satisfied.  The Veteran's service 
treatment records are in the file.  The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  Indeed, 
at the June 2009 Board hearing, the Veteran stated that he 
has never sought treatment for his right ankle condition.  
The Board concludes that the duty to assist has been 
satisfied with respect to obtaining the Veteran's treatment 
records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

Here, as discussed above, there is no evidence that the 
Veteran has a current disability of the right ankle.  
Accordingly, the Board finds that an examination is not 
necessary to make a decision on the claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for a right ankle 
disability is denied. 


REMAND

Additional development must be provided with respect to the 
Veteran's claim for service connection for Parkinson's 
disease.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2008).  

The Veteran submitted release forms authorizing VA to obtain 
his private medical records from Dr. Jensen and Dr. Chung, 
who have treated him for Parkinson's disease.  In the forms, 
the Veteran provided an address for each doctor and relevant 
treatment dates.  The RO did not request these records, and 
they are not in the file apart from one June 2003 
consultation report submitted by the Veteran.  As the 
authorized release forms have expired, the Agency of Original 
Jurisdiction (AOJ) should send the Veteran new authorized 
release forms for these doctors.  Then, these records should 
be obtained and associated with the file to determine whether 
the Veteran's Parkinson's disease may be related to service.  

At the June 2009 Board hearing, the Veteran testified that he 
is receiving Social Security disability benefits for his 
Parkinson's disease.  Where VA has notice that the Veteran is 
receiving disability benefits from the Social Security 
Administration (SSA), and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.152(c)(2); Hayes v. 
Brown, 9 Vet. App. 67 (1996).  

The Board also finds that an examination is warranted.  At 
the June 2009 Board hearing, the Veteran testified that as a 
jet engine mechanic in the Air Force he was exposed to 
cleaning solvents such as toluene and carbon tetrachloride.  
The Veteran argues that his Parkinson's disease was caused by 
his exposure to these chemicals, or to the pesticide DEET.  
His DD 214 and service personnel records confirm that he 
served as a jet engine mechanic.  The Veteran also submitted 
articles authored by the Department of Health and Human 
Services (DHHS) stating that toluene and carbon tetrachloride 
affect the nervous system.  Thus, there is evidence of a 
current disability, an in-service injury or event (exposure 
to cleaning solvents and possibly DEET) and, based on the 
DHHS articles, an indication that the Veteran's disability 
may be related to the in-service injury or event.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, 
the Board finds that an examination is warranted to determine 
the likelihood that the Veteran's alleged exposure to 
toluene, carbon tetrachloride, or DEET may have caused his 
Parkinson's disease.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the Veteran new 
authorized release forms for Dr. Jensen 
and Dr. Chung.  The AOJ should then make 
every effort to obtain the Veteran's 
private medical records from these 
doctors.  All efforts to obtain these 
records should be fully documented and 
associated with the claims file.  If the 
AOJ is unable to obtain these records, it 
must notify the Veteran of this fact.  

2.  The AOJ should obtain the Veteran's 
SSA records pertaining to his Parkinson's 
disease, including any decisions made and 
medical records associated with that 
claim. All efforts to obtain these records 
should be fully documented, and the AOJ 
should notify the Veteran if it is 
unsuccessful in obtaining these records.  

3.  The AOJ should schedule the Veteran 
for a VA examination to assess whether the 
Veteran's Parkinson's disease may be 
related to his exposure to toluene, carbon 
tetrachloride, or DEET.  The entire claims 
file and a copy of this REMAND must be 
made available to the examiner prior to 
the examination, and the examiner must 
note in the examination report that the 
evidence in the claims file has been 
reviewed.  

After reviewing the file, the examiner 
should render an opinion as to whether the 
Veteran's Parkinson's disease is at least 
as likely as not (i.e., to at least a 
50:50 degree of probability) a result of 
active military service, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  Then, the AOJ should readjudicate the 
claim on the merits.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished an SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


